Citation Nr: 0015493	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-38 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
depression, claimed as secondary to service-connected 
parotitis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1991 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for depression, claimed as 
secondary to service-connected parotitis; and a January 1994 
rating decision, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

The Board notes that in a December 1999 rating decision, the 
RO granted a 10 percent evaluation for tinnitus, effective 
June 10, 1999; granted entitlement to service connection for 
Frey's syndrome, evaluated as 10 percent disabling, effective 
June 10, 1999; and decreased the evaluation for parotitis 
from 20 percent to 10 percent, effective June 10, 1999.  The 
veteran has not submitted a notice of disagreement as to that 
decision.  



FINDINGS OF FACT

1.  In an unappealed July 1988 rating decision, the RO denied 
entitlement to service connection for depression.

2.  Additional evidence submitted since the RO's July 1988 
decision is new, bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In a January 1969 rating decision, the RO granted 
entitlement to service connection for chronic parotitis.

4.  The record reflects a current diagnosis of a major 
depressive disorder.

5.  A VA treatment record dated in November 1990 reflects an 
impression of depression made worse by the service-connected 
disability.

6.  In an unappealed August 1988 rating decision, the RO 
denied entitlement to service connection for PTSD.

7.  Additional evidence submitted since the RO's August 1988 
decision is new, bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

8.  Competent medical evidence of a current diagnosis of PTSD 
has not been presented.  



CONCLUSIONS OF LAW

1.  Evidence presented since the RO's July 1988 rating 
decision denying entitlement to service connection for 
depression is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
depression, claimed as secondary to parotitis, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. Evidence presented since the RO's August 1988 rating 
decision denying entitlement to service connection for PTSD 
is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1969 rating decision, the RO granted entitlement 
to service connection for chronic parotitis, evaluated as 
noncompensable.  The veteran's claim of entitlement to 
service connection for depression was denied in a July 1988 
rating decision.  Entitlement to service connection for PTSD 
was denied by the RO in an August 1988 rating decision.  The 
veteran was informed of these decisions, but did not submit a 
notice of disagreement.  The veteran moved to reopen his 
claim of entitlement to service connection for depression in 
April 1990, and moved to reopen his claim of entitlement to 
service connection for PTSD in May 1993.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

A great deal of medical evidence has been received since the 
RO's last final decisions regarding entitlement to service 
connection for depression and for PTSD.  The records reflect 
numerous VA hospitalization summaries and clinical records 
reflecting treatment and diagnoses for psychiatric and other 
health problems, as well as two VA mental examination 
reports.  The Board is of the opinion that this evidence is 
not wholly cumulative or redundant of evidence previously on 
file and is sufficiently significant to the issues in this 
case that it must be considered in order to fairly decide the 
merits of the claims.  The additional evidence is therefore 
new and material, and the claims are reopened.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened after 
new and material evidence has been received must be 
considered de novo.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as psychoses, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

There are three requisite elements for eligibility for 
service connection for PTSD and they are as follows:  (1) A 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997). 

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In regard to the veteran's claim of entitlement to service 
connection for depression, claimed as secondary to the 
service-connected ear disability, VA hospital and treatment 
records reflect various diagnoses of emotionally unstable 
personality, schizophrenic reaction, anxiety with depression, 
personality disorder with anxiety and depression, adjustment 
disorder with depression, depression, dysthymia, and major 
depression.  Complaints of suicidal thoughts were 
consistently noted throughout the record.  In a November 1990 
VA record, an impression of depression made worse by the 
service-connected disability was noted.  An August 1993 VA 
clinical record reflects a signed notation that the veteran's 
mental problems were related to the facial pain caused by the 
service-connected parotitis.  

Upon VA examination dated in August 1993, the veteran related 
an incident of being beaten and raped by a group of men while 
stationed at Treasure Island, California.  The examiner noted 
that psychological testing indicated a chronic history of 
disturbance dating to military service.  It was also noted 
that he showed symptoms of PTSD and supporting test data of 
PTSD.  Relevant diagnoses of recurrent major depression and 
chronic alcoholism by history, not currently active, were 
noted.  The examiner opined that it was clear the veteran had 
a long-standing personality disorder that predated his 
service.  He also opined that as a complication of the 
borderline personality, the veteran had a chronic recurrent 
major depression.  The examiner stated he did not feel the 
veteran's pain was the primary cause of his depression, but 
he saw it as an exacerbating factor.  Upon VA mental 
examination dated in June 1995, the examiner noted that he 
had conducted the 1993 VA examination of the veteran.  The 
examiner opined that upon second examination, he believed the 
veteran had some amount of pain, but his major depression was 
primarily secondary to his personality disorder and not in 
any significant way connected with his pain.  A diagnosis of 
chronic major depressive disorder secondary to borderline 
personality was noted.

The Board finds the aforementioned evidence sufficient to 
render the claim of entitlement to service connection for 
depression, claimed as secondary to a service-connected ear 
disability, plausible and thus well grounded.  The evidence 
of record reflects a current diagnosis of depression, a 
service-connected ear disability, and at least two VA records 
noting that the veteran's depression was at the very least 
aggravated by his service-connected ear disability.  See 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

In regard to the claim of entitlement to service connection 
for PTSD, the Board concludes that a well-grounded claim has 
not been presented as the record fails to show a diagnosis of 
PTSD.  As previously noted, the record reflects various 
diagnoses of depression and an unstable personality.  The 
veteran's service medical records reflect that a personality 
disorder, schizoid personality, with administrative discharge 
recommended, was noted upon separation examination dated in 
November 1966.  The VA treatment records are silent for a 
diagnosis of PTSD.  Upon VA mental examination dated in 
August 1993, the examiner noted the veteran showed symptoms 
and supporting test data of PTSD.  However, the examiner 
noted no diagnosis of PTSD and opined that even if the 
stressful in-service events related by the veteran could be 
verified, it would be inappropriate to assume that all or 
most of his symptoms were secondary to PTSD.  He opined that 
a major part of the veteran's problem were his personality 
disorder and his underlying alcoholism, as well as chronic 
depression.  The examiner conducted a subsequent VA 
examination in June 1995, and again failed to diagnose PTSD.  

The Court has limited service connection to those cases where 
the underlying in-service incident has resulted in a 
disability.  In the absence of proof of a current diagnosis 
of PTSD, a valid claim has not been presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in the absence 
of competent medical evidence of a current diagnosis of PTSD, 
the veteran's claim is not well grounded and must be denied.



ORDER

The claim for service connection for depression, claimed as 
secondary to a service-connected parotitis, is well-grounded.

Entitlement to service connection for PTSD is denied.


REMAND

As discussed above, the claim for service connection for 
depression, claimed as secondary to a service-connected 
parotitis, is well-grounded.  Accordingly, as the veteran has 
not been examined by a psychiatrist in several years, the 
Board finds that additional development is necessary prior to 
a final decision as to this issue. The case is therefore 
remanded for the following action:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since June 1995.  After securing 
the necessary release, the RO should 
obtain these records.


2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA examination by a board of two 
psychiatrists for the purpose of 
determining the etiology of the veteran's 
psychiatric disability. The claims folder 
must be made available for review by the 
examiners in conjunction with the 
examination. All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The 
examiners are requested to review the 
claims folder and the results of any 
testing prior to providing an opinion as 
to the likelihood that the veteran's 
psychiatric disability is due to or 
otherwise related to the service-
connected parotitis.  A complete 
rationale for any opinion expressed by 
the examiners must be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for depression, claimed as 
secondary to service-connected parotitis. 

If the benefit sought on appeal is not granted, the veteran 
should be issued a supplemental statement of the case, and be 
afforded a reasonable period of time to respond.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

